DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Lines 9: The recitation “a plurality of shims configured to space the second gear wheel from the retention member, wherein at least one shim of the plurality of shims is disposed on each side of the second gear wheel” is indefinite. In particular, it is unclear how the shim on the other side of the second gear wheel from the retention member would “space the second gear wheel from the retention member” since this shim would be pushing the second gear wheel towards the second gear wheel. It is unclear if Applicant intends for the claim language to require at least three shims with two shims between the retention member and the second gear and with at least one shim on the other side of the second gear wheel, or alternatively if there only needs to be one shim on each side of the second gear wheel. For the purpose of this Office Action, the limitation is being treated as a total of three shims, with two shims between the retention member and the second gear wheel, and with at least one shim on the other side of the second gear wheel.
Claim 4 Line 1: The recitation “of claim 3” is indefinite. Claim 3 was canceled, and accordingly the dependency of Claim 4 is unclear. Since it appears that the language of Claim 3 was incorporated into Claim 1, the dependency of Claim 4 will be treated as depending on Claim 1. 
Claim 5 Line 1: The recitation “of claim 3” is indefinite. Claim 3 was canceled, and accordingly the dependency of Claim 5 is unclear. Since it appears that the language of Claim 3 was incorporated into Claim 1, the dependency of Claim 5 will be treated as depending on Claim 1. 
Claim 6 Line 1: The recitation “of claim 3” is indefinite. Claim 3 was canceled, and accordingly the dependency of Claim 6 is unclear. Since it appears that the language of Claim 3 was incorporated into Claim 1, the dependency of Claim 6 will be treated as depending on Claim 1.
Claims 7-17 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2015-068498 A) in view of Barrientos (US 2020/0370634) and Guarino (US 2006/0120798).
Regarding Claim 1, Sato discloses a gear assembly comprising: 
A first gear wheel (90) comprising a shaft (91) defining a primary axis (see Fig. 5), including a first gear (92) wherein a plurality of teeth of the first gear are oriented in a first direction (see Fig. 5) and a second gear (92) wherein a plurality of teeth of the second gear are oriented not-parallel to the primary axis (see Fig. 5, showing that the "gear" is helical splines that form a threading; see also [0047] of the translation describing element 91A as “threading”).
A second gear wheel (93) configured to match the second gear of the first gear wheel (see Fig. 5, showing the two are coupled together, and accordingly are configured to match) including an outer gear (see Fig. 5, showing outer teeth for meshing with gear 22) and an inner gear (93A) (see [0047] of the translation describing element 93A as “threading” and accordingly have helical teeth) wherein a plurality of teeth of the inner gear are oriented parallel to the plurality of teeth of second gear (see [0047] of the translation describing elements 91A and 93A as threading that are screwed together, and accordingly the teeth 91A and 93A would have to be parallel to one another to allow such a connection).
A retention member (94) configured to secure the second gear wheel on the first gear wheel
Sato does not disclose that the shaft has a bore (i.e. is hollow), however bored shafts for gearing are relatively well known, for example:
Barrientos teaches a similar first and second gearwheels having a hollow bore.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the shaft with a shaft borrow would provide numerous benefits, such as reducing the material costs of making the gear assembly, and reducing the weight of the gear assembly which would also reduce the size of the motor required to rotate the gear assembly.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide shaft of the first gear wheel in the gear assembly disclosed in Sato with a shaft bore as taught in Barrientos to reduce the cost and weight of the gear assembly.
Sato further discloses a shim (95) on one side of the second gear but not disclose at least one shim on each side of the second gear to adjust the axial position of the second gear, but not on the other side of the gear (i.e. between the second gear and the retention member). However, Guarino teaches providing at least one shim (6, 7) configured to space a second gear (22) and a retention member (17).
Sato does not disclose at least one shim that spaced the second gear wheel from the retention member. However, Guarino teaches providing at least one shim (6, 7) configured to space a second gear (22) and a retention member (17).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing at least one shim in the form of a spring washer or a second nut, would provide numerous benefits such as helping to better axially position the gear to ensure proper alignment with a gear it meshes with, and to prevent the retaining member from becoming lose due to the spring washer and/or the second nut providing increased friction on the retention member due to the axial force exerted on the retention member by the second nut and/or the spring washer.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide the gear assembly disclosed in Sato with at least one shim located between the second gear and the retention member as taught in Guarino to aid in axially locating the second gear to ensure proper meshing with another gear, and to better retain the retention member.
In the resulting Combination it necessarily follows: a plurality of shims (Sato 95; Guarino 6 and 7) configured to space the second gear wheel from the retention member (Guarino shims 6 and 7), wherein at least one shim of the plurality of shims is disposed on each side of the second gear wheel (Sato 95 on one side, and Guarino 6 and 7 on the other side), wherein each shim is configured to rotate the second gear wheel circumferentially by chaining it axial position along inner gear of the first gear wheel to later a timing relationship between the first gear wheel and the second gear wheel (since the structure is identical to the claimed structure this function property is presumed to be inherent1).
	Regarding Claim 4, the Combination further suggests the gear assembly of claim 1, further comprising shims of different thicknesses (see Guarino Fig. 18), showing that the shims 6 and 7 have different axial thicknesses).
Regarding Claim 5, Sato further discloses the gear assembly of claim 1, further comprising shims of equal thicknesses (see Fig. 3, showing in an alternative embodiment, having two equally thick shims 84, 85).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide the gear assembly suggested by the Combination with two equally thick shims as taught in Sato (embodiment of Fig. 3) that are located between the retention member and the second gear, to fine tune the distance between the second gear and the retention member to ensure proper meshing of gears. See also MPEP 2144.04 (IV) (A) and (B).
Regarding Claim 6, the Combination further suggests the gear assembly of claim 1, wherein each of the shims of the plurality of shims are interchangeable with one another (see Guarino Fig. 18, showing that both of the shims have approximately the same inner diameter and both fit over the same shaft, and accordingly would be interchangeable).
Regarding Claim 7, Sato further discloses the gear assembly of claim 1, wherein the second gear of the first gear wheel and the inner gear of the second gear wheel are helical splines (see Fig. 5, showing a threaded relationship, and accordingly helical splines).
Regarding Claim 8, Sato further discloses the gear assembly of claim 1, wherein the first gear includes a larger primary diameter than the second gear (see Fig. 5, showing a larger outer diameter on the first gear wheel).
Regarding Claim 9, Sato further discloses the gear assembly of claim 1, wherein the first gear of the first gear wheel includes a larger primary diameter than the outer gear of the second gear wheel  (see Fig. 5, showing a larger outer diameter on the first gear wheel).
Regarding Claim 10, Sato further discloses the gear assembly of claim 1, wherein the retention member is a retaining ring, a locknut, or a pressed on bearing (see Fig. 5; see also [0048] of the translation, disclosing a locknut).
Regarding Claim 11, Sato further discloses the gear assembly of claim 1, wherein the second gear of the first gear wheel is wider along the primary axis than the second gear wheel (see Fig. 5).
Regarding Claim 12, Sato further discloses the gear assembly of claim 1, wherein the first gear wheel includes a flange (84) configured to separate the shim from the second gear (see Fig. 4, showing an alternative embodiment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear assembly disclosed in Sato with a flange taught in the Fig. 4 embodiment of Sato to apply a preload to the second gear wheel to reduce axial play of the second gear wheel (see [0040] of the translation disclosing that 86 is a disc spring).
	Regarding Claim 13, Sato further discloses the gear assembly of claim 1, wherein the first gear wheel includes a flange (84) configured to define a maximum displacement position of the second gear wheel along the second gear of the first gear wheel (see Fig. 5, showing that the flange is a snap ring, and accordingly acts as an end stop along the second gear).
Regarding Claims 14-17, Sato further discloses the gear assembly of claim 1, where the plurality of teeth of the gears are helical teeth, and since the teeth have different helix angles, they would not be considered to be aligned, parallel with each other, nor parallel with the primary axis.
However, Barrientos teaches a similar cluster gear mounting system using spur gears (see Figs. 1A-1D), and accordingly the plurality of teeth of the first gear wheel would be aligned with an orientation of at least one of the plurality of teeth of the outer gear of the second gear wheel (Claim 14), aligned with an orientation of the plurality of teeth of the outer gear of the second wheel (Claim 15), parallel with the plurality of teeth of the outer gear of the second wheel (Claim 16), and are parallel to the primary axis (Claim 17).
It would have been oblivious to one having ordinary kill in the art before the effective filing date of the claimed invention to provide the gear assembly disclosed in Sato with gears in the form of spur gears as taught in Barrientos to adjust the gear for the anticipated application as a matter of design choice (e.g. to eliminate the axial force created by a helical gear, it is cheaper to manufacture, etc.).

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
	Page 5 Lines 15-21: Applicant argues that none of Sato, Barrientos, nor Guarino teach having shims on both sides of the second gear wheel, and accordingly the amended claim language overcomes the rejection of Claim 1. This is not persuasive. As set forth above Sato teaches providing a shim on the the side of the second gear wheel away from the retention member and Guarino teaches providing a plurality of shims between the second gear wheel and the retention member, and accordingly the Combination suggests the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lenz (US 4,017,979) teaches providing shims (L, K) on both sides of the gear (see Fig. 5).
Rogers (US 3,586,144) teaches providing shims (72, 74, 76, 78) with at least one shim on both sides of the gear (58) (see Fig. 6).
"Differential Case Installation With Universal Shims” Youtube Video (July 2, 2018) teaches providing at least one shim on both sides of the gear, and to use different shim sizes depending on the particular transmission to reduce backlash.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2112.01 (I) PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
        
        Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
        
        See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).